Citation Nr: 0304336	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1966 to September 1968.  His 
separation papers show that he had service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
as the result of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This case has been advanced on the docket by order of the 
Deputy Vice Chairman of the Board pursuant to 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002) and 38 C.F.R. § 20.900(c) 
(2002). 

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to service connection for hepatitis.  When 
such development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving such notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in February 1988, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis.

2.  In an unappealed rating decision, dated in August 1994, 
the RO denied the veteran's claim of entitlement to service 
connection for hepatitis, claimed as a residual of exposure 
to Agent Orange.

3.  Evidence associated with the record since the RO's 
decisions in February 1988 and August 1994 is neither 
cumulative nor redundant and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for hepatitis, 
including a claim that such disability is the result of 
exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The RO's February 1988 decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for hepatitis, is final.  38 U.S.C.A. § 4005 
(1988); 38 C.F.R. § 19.192 (1987).  

2.  The RO's August 1994, which denied the veteran's request 
to reopen a claim of entitlement to service connection for 
hepatitis, claimed as a residual of exposure to Agent Orange, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  

3.  The criteria to reopen the claim of entitlement to 
service connection for hepatitis have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hepatitis.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for hepatitis.  By a rating action, dated in October 1981, 
the RO denied entitlement to service connection for that 
disorder.  In May 1988, the RO denied the veteran's request 
to reopen that claim, noting that the veteran had not 
submitted new and material evidence in support of his 
request.  

Relevant evidence on file at that time consisted of the 
veteran's service medical records; a report from S.J.T., 
M.D., reflecting treatment of the veteran in May 1977; a 
report from H.T.A., M.D., reflecting treatment of the veteran 
in June 1977; and a December 1982 report from the Oklahoma 
State Teaching Hospital.  They showed that manifestations of 
the veteran's hepatitis were first clinically reported in May 
1977, many years after his separation from service.  There 
was no evidence that such disability was in any way related 
to service; and therefore, service connection was denied.  
The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement (NOD) was 
not received with which to initiate the appellate process.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005; 38 C.F.R. 
§ 19.192.   

By a rating action in August 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
hepatitis, claimed as a residual of exposure to Agent Orange.  
The RO noted that there was no positive association between 
hepatitis and exposure to herbicides used in Vietnam.  The 
relevant evidence showing the onset of and treatment for 
hepatitis was the same as that on file at the time of the 
RO's decision in May 1988.  

The veteran was notified of the August 1994 determination, as 
well as his appellate rights.  Again, however, an NOD was not 
received with which to initiate the appellate process.  
Accordingly, that decision also became final under the law 
and regulations then in effect.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The veteran now requests that his claim of entitlement to 
service connection for hepatitis be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New and material evidence is 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's May 
1988 and August 1994, decisions includes the report of an 
examination, performed in May 2001 by a VA physician; the 
report of a VA examination, performed in August 2001; a 
statement from a VA physician, dated in August 2002; and a 
statement from R.W., M.D., received in September 2002.  They 
show that the veteran is currently receiving treatment for 
hepatitis C.  Though they do not specifically mention a 
relationship to Agent Orange exposure, they conclude that 
such disorder is most likely the result of incidents during 
the veteran's service in the Republic of Vietnam.  Among 
those incidents was the veteran's exposure to blood.  Such 
evidence is new in the sense that it was not previously 
before VA decision makers.  It is also relevant, as it 
suggests a nexus between the veteran's hepatitis and service.  
Accordingly, it is new and material for the purpose of 
reopening his claim of entitlement to service connection for 
hepatitis.  To that extent, the appeal is granted.

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for hepatitis.  Elkins.  It would be premature for 
the Board to take such action prior to further development of 
the record, as it could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  In this regard, the Board notes that the 
veteran has identified outstanding evidence which could 
potentially support his appeal.  Accordingly, as noted in the 
Introduction section, the Board will proceed with further 
development and then issue a separate decision on the merits 
of the veteran's claim of entitlement to service connection 
for hepatitis.



ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
hepatitis, is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

